Banke, Judge.
The appellant filed with the trial court an application for writ of certiorari seeking review of a decision of the Probate Court of Fulton County. The application was dismissed because the answer filed by the judge of the probate court was determined to be insufficient to permit review of the case and because the appellant failed to file exceptions or a traverse requiring the answer to be perfected. See generally Code Ann. § 19-302 (as amended, Ga. L. 1961, pp. 190-193); Williamson v. City of Tallapoosa, 238 Ga. 522 (233 SE2d 777) (1977). The appellant concedes that the dismissal was proper under the circumstances of this case but contends on appeal that it should have been designated as being without prejudice. Held:
Under Code Ann. § 19-209, application for writ of certiorari must be made within 30 days of the final determination of the case in the inferior court. See Hitt v. City of Atlanta, 103 Ga. App. 717 (120 SE2d 339) (1961). Thus, whether the dismissal was with prejudice or without prejudice, it is too late for the appellant to file another petition. The appeal is accordingly dismissed as moot.

Appeal dismissed.


Deen, P. J., and Smith, J., concur.